         Case 3:17-cv-00558-SRU Document 241 Filed 11/02/18 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                                            :
 ONTARIO TEACHERS’ PENSION PLAN BOARD,
 Individually and as Lead Plaintiff on behalf of all        :
 others similarly situated; and
                                                            :    No. 3:17-cv-00558 (SRU)
 ANCHORAGE POLICE & FIRE RETIREMENT
 SYSTEM, Individually and as Named Plaintiff on                  November 2, 2018
                                                            :
 behalf of all similarly-situated bond purchasers,
                                                            :
                               Plaintiffs,
                                                            :
                v.
                                                            :
 TEVA PHARMACEUTICAL INDUSTRIES LTD.;
 EREZ VIGODMAN; EYAL DESHEH; ALLAN                          :
 OBERMAN; SIGURDUR OLAFSSON; DEBORAH
 GRIFFIN; MAUREEN CAVANAUGH AND TEVA                        :
 PHARMACEUTICAL FINANCE NETHERLANDS
 III B.V.;                                                  :

                               Defendants.                  :

                                                            :



  PLAINTIFFS’ UNOPPOSED MOTION FOR (1) PERMISSION TO EXCEED PAGE
       LIMITS AND (2) EXTENSION OF TIME TO FILE ITS OPPOSITION
                 TO DEFENDANTS’ MOTIONS TO DISMISS

       In accordance with Local Rules 7(a)(5) and 7(b), Ontario Teachers’ Pension Plan Board,

individually and as Lead Plaintiff on behalf of all others similarly situated, and Anchorage Police

& Fire Retirement System, individually and as Named Plaintiff on behalf of all similarly-situated

notes purchasers (together, the “Plaintiffs”) move (1) for permission to exceed the 40-page limit

for the brief they intend to file in opposition to the Motion to Dismiss (ECF No. 238) filed by

Defendants Teva Pharmaceutical Industries Ltd. (“Teva”), Erez Vigodman, Eyal Desheh,
         Case 3:17-cv-00558-SRU Document 241 Filed 11/02/18 Page 2 of 8



Deborah Griffin, and Sigurdur Olafsson (together the “Teva Defendants”), and (2) to modify the

current briefing schedule, and adopt the schedule set forth below:

       (i)     Plaintiffs’ opposition to the Teva Defendants’ motion to dismiss (ECF
               No. 238) - November 12, 2018.

       (ii)    Plaintiffs’ oppositions to the motions to dismiss by: (a) Defendant Teva
               Pharmaceutical Finance Netherlands III B.V. (“Teva Finance”) (ECF.
               No. 239), and (b) Maureen Cavanaugh and Allan Oberman (ECF No. 240) -
               November 20, 2018.

       (iii)   Defendants’ reply to Plaintiffs’ opposition to the Teva Defendants’ motion
               to dismiss - December 21, 2018.

       (iv)    Defendants’ replies to Plaintiffs’ oppositions to the motions to dismiss by
               Teva Finance and Cavanaugh and Oberman - January 11, 2018.

       Defense counsel informed Lead Counsel on November 2, 2018, that Defendants are

agreeable to the relief sought by this Motion.

       In support hereof, the Plaintiffs state as follows:

       1.      On April 3, 2018, the Court entered the following schedule (ECF No. 216):

                     Lead Plaintiff shall file an Amended Consolidated Class Action
                      Complaint on or before 6/4/2018;

                     Defendants shall file any motion to dismiss the Amended
                      Consolidated Class Action Complaint on or before 7/20/2018;

                     Lead Plaintiff shall file any opposition to the motion to dismiss on
                      or before 8/31/2018;

                     Defendants shall file any reply in support of their motion to dismiss
                      on or before 10/15/2018.

       2.      On April 11, 2018, Plaintiffs moved the Court unopposed to extend by 18 days

the time to file the Complaint and to extend the deadlines for motion to dismiss briefing. (ECF

No. 219).

       3.      On April 25, 2018, the Court granted the Plaintiffs’ motion (ECF No. 220) and set

the following schedule (ECF No. 221):

                                                  2
         Case 3:17-cv-00558-SRU Document 241 Filed 11/02/18 Page 3 of 8



                     Lead Plaintiff shall file an Amended Consolidated Class Action
                      Complaint on or before 6/22/2018;

                     Defendants shall file any motion to dismiss the Amended
                      Consolidated Class Action Complaint on or before 8/9/2018;

                     Lead Plaintiff shall file any opposition to the motion to dismiss the
                      Consolidated Class Action Complain on or before 9/24/2018;

                     Defendants shall file any reply in support of their motion to dismiss
                      the Amended Consolidated Class Action Complaint on or before
                      11/8/2018.

       4.      On May 23, 2018, Defendants moved the Court unopposed to extend the motion

to dismiss briefing schedule, but not the deadline for the Complaint, by at least three weeks per

deadline. (ECF No. 222).

       5.      On May 25, 2018, the Court granted Defendants’ motion (ECF No. 223) and set

the following schedule (ECF No. 224):

                     Lead Plaintiff shall file an Amended Consolidated Class Action
                      Complaint on or before 6/22/2018;

                     Defendants shall file any motion(s) to dismiss the Amended
                      Consolidated Class Action Complaint on or before 8/302018;

                     Lead Plaintiff shall file any opposition to the motion(s) to dismiss
                      the Consolidated Class Action Complaint on or before 10/22/2018;

                     Defendants shall file any reply in support of their motion(s) to
                      dismiss the Amended Consolidated Class Action Complaint on or
                      before 12/6/2018.

       6.      On June 22, 2018, the Plaintiffs filed an Amended Consolidated Class Action

Complaint, (ECF No. 226), on behalf of a putative class of investors who purchased Teva

securities during a period spanning more than three years – from February 6, 2014 to August 3,

2017, that asserts claims under Sections 11, 12(a)(2), and 15 of the Securities Act of 1933 and

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934. The Complaint asserts



                                                 3
        Case 3:17-cv-00558-SRU Document 241 Filed 11/02/18 Page 4 of 8



claims against eight Defendants: the five Teva Defendants, Cavanaugh, Oberman, and Teva

Finance. Id.

       7.        On August 21, 2018, the Defendants moved the Court unopposed to extend the

motion to dismiss briefing schedule a third time, in this instance by more than two weeks per

deadline. (ECF No. 228).

       8.        On August 22, 2018, the Court granted Defendants’ motion (ECF No. 229) and

set forth the current briefing schedule (ECF No. 230):

                       Defendants shall file any motion(s) to dismiss the Amended
                        Consolidated Class Action Complaint on or before 9/14/2018;

                       Lead Plaintiffs shall file any opposition to the motion(s) to dismiss
                        the Consolidated Class Action Complaint on or before 11/92018;

                       Defendants shall file any reply in support of their motion(s) to
                        dismiss the Amended Consolidated Class Action Complaint on or
                        before 12/21/2018.

       9.        On September 7, 2018, the Defendants moved to exceed the 40-page limit for

their motion to dismiss, seeking permission to submit a 60 page brief. (ECF No. 231).

       10.       On September 10, 2018, the Court granted the Teva Defendants’ motion for leave

to file excess pages. (ECF No. 232).

       11.       On September 14, 2018, the Teva Defendants, Teva Finance, and Cavanaugh and

Oberman, filed three separate motions to dismiss, totaling 96 pages of briefing. (ECF Nos. 238,

239, and 240).

       12.       The Defendants moved to dismiss all claims asserted against them. The Teva

Defendants’ brief was 59 pages and included 27 exhibits spanning more than 1500 pages. (ECF

Nos. 238-1 – 238-29).

       13.       Plaintiffs intend to file oppositions to all three motions to dismiss.



                                                    4
         Case 3:17-cv-00558-SRU Document 241 Filed 11/02/18 Page 5 of 8



       14.     Plaintiffs’ oppositions to the two motions to dismiss filed by (i) Teva Finance

(ECF No. 239) and (ii) Cavanaugh and Oberman (ECF No. 240) will both be substantially below

the 40-page limit under Local Rule 7(a)(5).

       15.     In order to address the extensive arguments made in the Teva Defendants’ 59-

page motion to dismiss, the Plaintiffs require relief from the 40-page limit. The Plaintiffs

therefore respectfully request permission to submit a brief in response to the Teva Defendants’

primary motion to dismiss (ECF No. 238) of no more than 60 pages in length, which is necessary

for a thorough analysis of the relevant legal issues, and will assist the Court in adjudicating the

Teva Defendants’ motion to dismiss.

       16.     Additionally, Plaintiffs seek (i) a very modest extension to the deadline to file the

opposition to the Teva Defendants’ motion to dismiss (ECF No. 238), from Friday, November 9,

2018 to Monday, November 12, 2018, and (ii) an extension from Friday, November 9, 2018, to

Tuesday, November 20, 2018, to file the oppositions to the motions to dismiss by Teva Finance

(ECF. No. 239) and Cavanaugh an Oberman (ECF. No. 240).

       17.     In addition to the length and nature of Defendants’ three motions to dismiss, these

extensions are necessitated due to unforeseen professional and personal obligations that have

recently arisen for Lead Counsel. Moreover, while Defendants had 84 days to file their motions,

if the requested extension is granted Plaintiffs will have 60 days to oppose the Teva Defendants’

motion, and 67 days to oppose the Teva Finance and Cavanaugh and Oberman motions.

       18.     The Parties have additionally agreed to request an extension of the deadlines for

Teva Finance and Cavanaugh and Oberman to file replies to Plaintiffs’ oppositions to their

motions to dismiss, from Friday, December 21, 2018 to Friday, January 11, 2019.




                                                  5
         Case 3:17-cv-00558-SRU Document 241 Filed 11/02/18 Page 6 of 8



       19.     As required by Local Rule 7(a)(5), the request to exceed the 40-page limit is

being made at least seven days before the filing deadline.

       20.     As required by Local Rule 7(b)(3) the request to extend the deadline to file an

opposition to the motions to dismiss is being made at least three days before the current deadline.

       21.     This is Plaintiffs’ second motion for extension of time concerning the deadlines

for the briefing on Defendants’ motions to dismiss the Complaint.

       22.     Lead Counsel first contacted Defendants’ lead counsel on Wednesday,

October 31, 2018 to discuss this matter. On November 2, 2018, Defendants informed Plaintiffs

through their counsel that they do not oppose these requests.

       WHEREFORE, the Plaintiffs respectfully request that this Court grant this Motion and

(1) permit Plaintiffs to file an opposition not to exceed 60 pages in response to the Teva

Defendants’ motion to dismiss (ECF No. 238) and (2) enter an order adopting the following

modified schedule:

       (i)     Plaintiffs’ opposition to the Defendants’ primary motion to dismiss (ECF
               No. 238) - November 12, 2018.

       (ii)    Plaintiffs’ oppositions to (a) the motion to dismiss by Teva Finance (ECF.
               No. 239), and (b) the motion to dismiss by Cavanaugh and Oberman (ECF.
               No. 240) - November 20, 2018.

       (iii)   Defendants’ reply to Plaintiffs’ opposition to the Teva Defendants’ motion
               to dismiss - December 21, 2018.

       (iv)    Defendants’ replies to Plaintiffs oppositions to the motions to dismiss by
               Teva Finance and Cavanaugh and Oberman - January 11, 2018.




                                                 6
       Case 3:17-cv-00558-SRU Document 241 Filed 11/02/18 Page 7 of 8



DATED: NOVEMBER 2, 2018                         RESPECTFULLY SUBMITTED,


 /s/ Marc J. Kurzman                             /s/ Joseph A. Fonti                        

Marc J. Kurzman (ct01545)                       Joseph Fonti (admitted pro hac vice)
Christopher J. Rooney (ct04027)                 Javier Bleichmar (admitted pro hac vice)
CARMODY TORRANCE                                Wilson Meeks (admitted pro hac vice)
SANDAK & HENNESSEY LLP                          BLEICHMAR FONTI & AULD LLP
707 Summer Street, Suite 300                    7 Times Square, 27th Floor
Stamford, CT 06901                              New York, NY 10036
Telephone: (203) 252-2680                       Telephone: (212) 789-1340
Facsimile: (203) 325-8608                       Facsimile: (212) 205-3960
mkurzman@carmodylaw.com                         jfonti@bfalaw.com
crooney@carmodylaw.com                          jbleichmar@bfalaw.com
                                                wmeeks@bfalaw.com
Local Counsel for Lead Plaintiff
Ontario Teachers’ Pension Plan Board,           Counsel for Lead Plaintiff
and for Named Plaintiff Anchorage               Ontario Teachers’ Pension Plan Board,
Police & Fire Retirement System                 and for Named Plaintiff Anchorage
                                                Police & Fire Retirement System,
                                                and Lead Counsel for the Class




                                            7
         Case 3:17-cv-00558-SRU Document 241 Filed 11/02/18 Page 8 of 8



                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by email to all parties by operation of the court’s

electronic filing system or by mail to anyone unable to accept electronic filing. Parties may

access this filing through the court’s CM/ECF system.



                                                                 /s/ Joseph A. Fonti
                                                                    Joseph A. Fonti
